84 F.3d 656w
3 Wage & Hour Cas.2d (BNA) 488
Richard M. BALGOWAN;  Thomas M. Batz;  Thomas Betten;  KarlL. Blum;  Raymond A. Burroughs;  Dennis Carlson;  John I.Corbo;  Michael D. Cronin;  Steffan Franklin;  Herman J.Krieg;  Joseph J. Lagullo;  Chester J. Lyszczek;  Albert M.Malatesta;  Aram Mardekian;  Ike Mardekian;  William L.Munczinski;  Alan S. Nass;  Thomas M. Norris;  Malcolm J.Palmer;  John C. Powers;  Francis  F. Realini;  Carl G.Rebbeck;  Stanley F. Ripish;  Emil H. Roessler;  Wayne A.Rumsey;  Richard F. Spoerl;  Lawrence A. Sroka;  John W.Stults;  Robert L. Swain;  Dennis R. Symons;  John B.Taylor, Jr.;  Charles A. Territo, Jr.;  Peter W. Tomory;Alfred T. Woodrow;  Daniel Yacovino;  Charles W. Young;Richard Zolnowski, Appellants,v.STATE OF NEW JERSEY, DEPARTMENT OF TRANSPORTATION.
No. 95-5276.
United States Court of Appeals,Third Circuit.
Argued Jan. 22, 1996.Decided May 16, 1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION